Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 recites “at least about nine months,” the term “about” is a relative term which renders the claim indefinite.
	Claim 14 recites “providing the sensor of claim 1” is indefinite because the claim recites both an apparatus and the method steps of using the apparatus (See MPEP 2173.05(p)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7-9, 11-19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US20140197042A1; hereinafter known as “Zhang”) in view of Grate et al. (US20110236951A1; hereinafter known as “Grate”). 
	Regarding claim 1, Zhang teaches a sensor for determining a concentration of a biomarker in a liquid sample (See Zhang [0006], glucose sensor for determining a concentration of glucose in a liquid sample), the sensor comprising: 
an insulating or semiconducting substrate (See Zhang [0006], insulating or semiconducting substrate and Figure 3A and [0025]); 
at least one working electrode (See Zhang [0006][0024], Figure 2A working electrode 30), a counter electrode (See Zhang [0006][0024], Figure 2A counter electrode 34), and a reference electrode (See Zhang [0006][0024], Figure 2A reference electrode 32), and a sample placement area on a surface of the substrate for containing the liquid sample during a determination of the biomarker concentration in the liquid sample (See Zhang [0006] and [0024], Figure 2A sample area 22); 
wherein each of the working electrode(s), counter electrode, and reference electrode (See Zhang [0024], and Figure 2A) comprises a conductive metal layer deposited on the substrate in the sample placement area (See Zhang [0006], includes a conductive metal layer deposited on the substrate, also see Figure 3B conductive layer 11); wherein the working electrode is coated in the sample placement area with a plurality of sensor elements (See Zhang Figure 2A-3B, para [0006] and [0024], working electrode 30 in contact the sample area by a pad 26 [0024] further coated with plurality of sensor elements [0006], and claim 1); 
wherein the sensor elements are functionalized with a functionalization coating comprising, a plurality of metal nanoparticles (See Zhang [0010] figure 2 and see [0042-0044]), a enzyme that catalyzes an electron transfer reaction specific for the biomarker (See Zhang [0037]); 
wherein the working electrode, counter electrode, and reference electrode are connected to an amperometry circuit (See Zhang [0039] and see Figure 1B, all 3 electrodes and see [0041]); 
wherein the sensor measures electron transfer into the working electrode (See Zhang Figure 1B and [0039] and see [0037and 0041]); and wherein an output voltage of the amperometry circuit correlates with concentration of the biomarker in the liquid sample deposited in the sample placement area (See Zhang [0037-0039], the output voltage, correlates with a glucose concentration, and see claim 1).
Zhang is silent to elements functionalized with a functionalization coating comprising a quaternary ammonium compound, and a crosslinked enzyme. 	Grate teaches elements functionalized with a functionalization coating comprising a quaternary ammonium compound (See Grate [0031,0034], describes a cross-linking functional group which modifies cationic surfactant such as quaternary ammonium), and a crosslinked enzyme (See Grate [0029,0031], surface of enzyme crosslinked with modifier compound including protein molecules using cationic surfactants).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of present application to provide Zhang with elements functionalized with a functionalization coating comprising a quaternary ammonium compound and a crosslinked enzyme like taught by Grate to provide Zhang’s sensor with a net charge using quaternary ammonium compound which provides the ability for current detection and determining the stability of the sensor (See Grate [0031,0034]).
	Regarding claim 2, Zhang teaches wherein the sensor elements comprise a material selected from the group consisting of single-walled carbon nanotubes (SWNT), double-walled carbon nanotubes, multi-walled carbon nanotubes, graphite, graphene, carbon nanofibers, carbon nanowires, carbon nanorods, and combinations thereof (See Zhang Figure 2A-3B, and see [0006][0009][0024], working electrode is in contact with the pad 26 which is coated with sensor elements such as single carbon nanotubes, graphite, graphene etc.).
	Regarding claim 4, Zhang teaches the sensor (See Zhang Figure 1A) but is silent to wherein the quaternary ammonium compound comprises alkyl chains having a chain length from about C2 to about C16. Grates teaches wherein the quaternary ammonium compound comprises alkyl chains having a chain length from about C2 to about C16 (See Grate [0034], alkyl groups containing 1-30 carbon atoms).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Zhang with the quaternary ammonium compound comprises alkyl chains having a chain length from about C2 to about C16 like taught by Grate to provide Zhang’s sensor with a net charge using quaternary ammonium compound to control the current detection of the sensor and to determine stability of the biosensor (See Grate [0031,0034]).	Regarding claim 7, Zhang teaches the sensor (See Zhang Figure 1A) but is silent wherein the enzyme is crosslinked using a homobifunctional or heterobifunctional crosslinking reagent. Grate teaches wherein the enzyme is crosslinked using a homobifunctional or heterobifunctional crosslinking reagent (See Grate [0018], crosslinked together by contacting the peptide or protein with glutaraldehyde which is a homobifunctional crosslinker).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide Zhang with enzyme crosslinked using a homobifunctional or heterobifunctional crosslinking reagent like taught by Grate to provide Zhang’s device with a reagent which would stabilize the molecules with cross-linked reagents. 	Regarding claim 8, Zhang teaches the sensor (See Zhang Figure 1A) but is silent to  wherein the enzyme is crosslinked by a reagent selected from the group consisting of glutaraldehyde, 1 -ethyl -3-(3-dimethylaminopropyl)carbodiimide, N- hydroxysuccinimide, N-hydroxysulfosuccinimide, dicyclohexylcarbodiimide, dimethyl adipimidate, dimethyl suberimidate, and combinations thereof. Grate further teaches the enzyme is crosslinked by a reagent selected from the group consisting of glutaraldehyde, 1 -ethyl -3-(3-dimethylaminopropyl)carbodiimide, N- hydroxysuccinimide, N-hydroxysulfosuccinimide, dicyclohexylcarbodiimide, dimethyl adipimidate, dimethyl suberimidate, and combinations thereof (See Grate [0018]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide Zhang with the enzyme is crosslinked by a reagent selected from the group consisting of glutaraldehyde, 1 -ethyl -3-(3-dimethylaminopropyl)c arbodiimide, N- hydroxysuccinimide, N-hydroxysulfosuccinimide, dicyclohexylcarbodiimide, dimethyl adipimidate, dimethyl suberimidate, and combinations thereof like taught by Grate to provide Zhang’s device with a reagent which would stabilize the molecules with cross-linked reagents.	Regarding claim 9, Zhang teaches further comprising a protective membrane covering the functionalized sensor elements (See Zhang [0013], membrane has Nafion or a lipid bilayer membrane).	Regarding claim 11, Zhang teaches wherein the enzyme is glucose oxidase and the biomarker is glucose (See Zhang [0038], glucose oxidase).	Regarding claim 12, Zhang teaches that is capable of detecting glucose at concentrations down to 5 µM (See Zhang [0015],5ppm is equivalent).	Regarding claim 13, Zhang teaches that is configured for determination of glucose concentration in saliva (See Zhang [0015] determination of glucose concentration ins saliva).	Regarding claim 14, Zhang teaches method of determining a concentration of a biomarker in a liquid sample (See Zhang [0006]), the method comprising the steps of: 
(a) providing the sensor of claim (See Zhang figure 1A and [0006])
(b) introducing a liquid sample into the sample placement area of the sensor (See Zhang [0006], and Figure 2A sample placed in 22 sample area); and
            (c) determining the concentration in the liquid sample from an electrical output of the sensor (See Zhang [0006] and [0037], sample is placed and circuit concerts the electrical current to an output voltage correlated glucose concentration in the liquid sample deposited in the sample placement area; see claim 1).
Regarding claim 15, Zhang teaches comprising steps of: 
(d) removing the liquid sample introduced in step (b) (See Zhang [0017], removing liquid sample); 
(e) introducing a new liquid sample into the sample placement area of the sensor; and (See Zhang [0017], introducing a new liquid)
(f) determining a new biomarker concentration in the new liquid sample from an electrical output of the sensor (See Zhang [0017], determining a new biomarker). 	Regarding claim 16, Zhang teaches wherein the liquid sample is saliva (See Zhang [0017]).
Regarding claim 17, Zhang teaches a biomarker analysis system comprising: the sensor of claim 1;
 a signal conditioning and/or analysis device that processes an electrical signal from the sensor (See Zhang Figure 1A and see [0016], signal conditioning and/or analysis device that processes an electrical signal from the sensor ).	Regarding claim 18, Zhang teaches a biomarker sensor array comprising a plurality of sensors according to claim 1 sharing a common substrate (See Zhang [0020]). 	Regarding claim 19, Zhang teaches a method of fabricating a biomarker sensor, comprising the steps (See Zhang [0006], glucose sensor for determining a concentration of glucose in a liquid sample) of: (a) microfabricating one or more working electrodes, a reference electrode, and a counter electrode on the surface of an insulating substrate, wherein each of said electrodes contacts a sample placement area on the substrate (See Zhang claim 1 also See Zhang [0006][0024], Figure 2A working electrode 30, Zhang [0006][0024], Figure 2A counter electrode 34,Figure 2A reference electrode 32); 
(b) depositing a plurality of sensor elements onto the working electrode (See Zhang Figure 2A-3B, para [0006] and [0024], working electrode 30 in contact the sample area by a pad 26 [0024] further coated with plurality of sensor elements [0006], and claim 1); 
(c) depositing a functionalization coating onto the sensor elements (See Zhang Figure 2A-3B, para [0006] and [0024], working electrode 30 in contact the sample area by a pad 26 [0024] further coated with plurality of sensor elements [0006], and claim 1), the functionalization coating comprising one or more functionalization layers; wherein each functionalization layer comprises, a plurality of metal nanoparticles (See Zhang [0010] figure 2A and see [0042-0044]), an enzyme that catalyzes an electron transfer reaction specific for the biomarker (See Zhang [0037]); and 
Zhang is silent to wherein each functionalization layer comprises a quaternary ammonium compound; crosslinking the enzyme by applying a crosslinking reagent to the functionalization coating. Grate teaches wherein each functionalization layer comprises a quaternary ammonium compound (See Grate [0031,0034], describes a cross-linking functional group which modifies cationic surfactant such as quaternary ammonium); crosslinking the enzyme by applying a crosslinking reagent to the functionalization coating (See Grate [0029,0031], surface of enzyme crosslinked with modifier compound including protein molecules using cationic surface). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of present application to provide Zhang with functionalization layer comprises a quaternary ammonium compound and a crosslinked enzyme like taught by Grate to provide Zhang’s method with a net charge using quaternary ammonium compound which provides the ability for current detection and determining the stability of the sensor (See Grate [0031,0034]).
Regarding claim 20, Zhang teaches the functionalization coating (See Zhang Figure 2A-3B, para [0006] and [0024], working electrode 30 in contact the sample area by a pad 26 [0024] further coated with plurality of sensor elements [0006], and claim 1). Zhang is silent to wherein the crosslinking reagent is applied to the top, or wherein the crosslinking reagent is applying by its inclusion. Grate teaches wherein the crosslinking reagent is applied to the top (See Grate [0029,0031], surface of enzyme crosslinked with modifier compound including protein molecules using cationic surface). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of present application to provide Zhang with a crosslinking reagent is applied to the top of functionalization layer light taught by Grate to further improve Zhang’s method by stabilizing the sensor by targeting certain functional groups.	Regarding claim 21, Zhang teaches the method (See Zhang [0006]), the metal nanoparticles (See Zhang [0010] figure 2 and see [0042-0044]), and the enzyme (See Zhang [0037]) but is silent to wherein the one or more functionalization layers are deposited by depositing sublayers through drop deposition of solutions or suspensions comprising the quaternary ammonium compound. Grate teaches wherein the one or more functionalization layers are deposited by depositing sublayers through drop deposition of solutions or suspensions comprising the quaternary ammonium compound (See Grate [0031,0034], describes a cross-linking functional group which modifies cationic surfactant such as quaternary ammonium). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of present application to provide Zhang with the one or more functionalization layers are deposited by depositing sublayers through drop deposition of solutions or suspensions comprising the quaternary ammonium compound like taught by Grate to provide Zhang’s method with a net charge using quaternary ammonium compound which provides the ability for current detection and determining the stability of the sensor (See Grate [0031,0034]).
	Regarding claim 22, Zhang teaches the method (See Zhang [0006]), the metal nanoparticles (See Zhang [0010] figure 2 and see [0042-0044]), and the enzyme (See Zhang [0037]) but is silent to wherein the one or more functionalization layers are deposited by through drop deposition of solutions or suspensions comprising the quaternary ammonium compound. Grate teaches wherein the one or more functionalization layers are deposited through drop deposition of solutions or suspensions comprising the quaternary ammonium compound (See Grate [0031,0034], describes a cross-linking functional group which modifies cationic surfactant such as quaternary ammonium). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of present application to provide Zhang with the one or more functionalization layers are deposited through drop deposition of solutions or suspensions comprising the quaternary ammonium compound like taught by Grate to provide Zhang’s method with a net charge using quaternary ammonium compound  which provides the ability for current detection and determining the stability of the sensor (See Grate [0031,0034]).
Regarding claim 23, Zhang teaches the method (See Zhang [0006]) but is silent to wherein the single suspension further comprises a homobifunctional or heterobifunctional crosslinking reagent. Grate teaches wherein the single suspension further comprises a homobifunctional or heterobifunctional crosslinking reagent (See Grate [0018], crosslinked together by contacting the peptide or protein with glutaraldehyde which is a homobifunctional crosslinker).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide Zhang with single suspension further comprises a homobifunctional or heterobifunctional crosslinking reagent like taught by Grate to provide Zhang’s device with a reagent which would stabilize the molecules with cross-linked reagents.	Regarding claim 24, Zhang teaches wherein the sensor elements are deposited onto the working electrode by a self-assembly process comprising depositing a liquid suspension of sensor elements onto the electrode (See Zhang Figure 1A-1C and also see [0019], deposited onto working electrode by a self-assembly).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Grate, as applied in claim 1 in view of Petillo et al. (US20130324820A; hereinafter known as “Petillo”).	Regarding Claim 3, Zhang teaches the sensor (See Zhang [0006], and Figure 1). Zhang in view of Grate is silent to wherein the functionalization coating does not contain a polycationic polymer. Petillo teaches a sensor wherein the functionalization coating does not contain a polycationic polymer (See abstract, and [0025] [0065], coated non-conducting polymer). 
It would have been obvious to one of ordinary skill in the art before the effective filing date before the present application to provide Zhang in view of Grate with functionalization coating does not contain a polycationic polymer like taught by Petillo to provide Zhang’s sensor with additional reinforcing material for the substrate and to allow the nanoparticles to electrophoretically deposit into a substrate (See Petillo [0027], and [0029]).
Claim 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Grate, as applied in claim 1 in view of Forrow (US20120325679A1; hereinafter known as Forrow).	Regarding claim 5, Zhang teaches the sensor (See Zhang [0006], and Figure 1). Zhang in view of Grate is silent wherein the quaternary ammonium compound is a chloride or bromide salt. Forrow  teaches wherein the quaternary ammonium compound is a chloride or bromide salt (See Forrow Figure 1 and [0084-0085]).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify Zhang in view of Gate with quaternary ammonium compound is a chloride or bromide salt like taught by Forrow to provide Zhang’s sensor with stable metal anions in the biosensor which can achieve low reactivity and high aqueous solubility (See Forrow [0084]).
Regarding claim 10, Zhang teaches sensor (See Zhang [0006], and Figure 1). Zhang in view of Grate is silent to having a shelf life of at least about nine months. Grate teaches having a shelf life of at least about nine months (See [0015], commercial biosensor with shelf life of at least 18 months). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide Zhang in view of Grate with a shelf life of at least about nine months like taught by Forrow to improve Zhang’s sensor by providing longevity and stability to the biosensor (See Forrow [0003] and [0015]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Grate, as applied in claim 1 in view of Boal et al. (US20120228149A1; hereinafter known as Boal).	Regarding claim 6, Zhang teaches sensor (See Zhang [0006], and Figure 1). Zhang in view of Grate is silent wherein the quaternary ammonium compound is selected from the group consisting of tetraethyl ammonium bromide, tetrapropyl ammonium bromide, tetrabutyl ammonium bromide, hexadecyltri methyl ammonium bromide, benzalkonium chloride, alkyldimethylb enzyl ammonium chloride having alkyl chain lengths from C12 to C16, and di alkyl dimethyl ammonium chloride having alkyl chain lengths from C8 to C10.
 Boal teaches wherein the quaternary ammonium compound is selected from the group consisting of tetraethyl ammonium bromide, tetrapropyl ammonium bromide, tetrabutyl ammonium bromide, hexadecyltri methyl ammonium bromide, benzalkonium chloride, alkyldimethylb enzyl ammonium chloride having alkyl chain lengths from C12 to C16, and di alkyl dimethyl ammonium chloride having alkyl chain lengths from C8 to C10(See Boal [0033-0034], tetraethylammonium bromide). It would have been obvious to one of ordinary skill in the art before the present application to provide Zhang in view of Gate with the quaternary ammonium compound is selected from the group consisting of tetraethyl ammonium bromide, tetrapropyl ammonium bromide, tetrabutyl ammonium bromide, hexadecyltri methyl ammonium bromide, benzalkonium chloride, alkyldimethylb enzyl ammonium chloride having alkyl chain lengths from C12 to C16, and di alkyl dimethyl ammonium chloride having alkyl chain lengths from C8 to C10 (See Boal [0033-0034], tetraethylammonium bromide) like taught by Boal to provide Zhang’s sensor with quaternary ammonium compound that can serve as a surfactant to lower surface tension of biosensor (See Boal abstract).	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Grate, in view of Okamoto et al. (US20070042496A1; hereinafter known as Okamoto).
	Regarding claim 25, Zhang teaches a sensor (See Zhang [0006]). Zhang in view of Grate is silent to A kit comprising the sensor in a vacuum storage container. Okamoto teaches a kit comprising the sensor in a vacuum storage container (See Okamoto [0075], DNA chip was dried by being blown on with nitrogen gas and was stored in a vacuum desiccator). It would be obvious to one of ordinary skill in the art before the effective filing date of present invention to modify Zhang in view of Grate to provide a kit comprising the sensor in a vacuum storage container for the purpose of storing the biosensor in a container that comprises a sanitary and nonreactive environment which would increase the shelf life and sensitivity of the sensor. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meghan R Kumar whose telephone number is (571)272-7125. The examiner can normally be reached Monday-Friday, 8a.m - 5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/M.R.K./
Examiner, Art Unit 3791